UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6329



ELRIDGE V. HILLS,

                                             Plaintiff - Appellant,

          versus


OFFICER    CAMPBELL,    Kershaw    Correctional
Institution   Officer;    OFFICER   VANDERHOLT,
Kershaw Correctional Institution Officer;
OFFICER    COLLINS,    Kershaw     Correctional
Institution Officer; OFFICER RENNICK, Kershaw
Correctional Institution Officer; OFFICER
BROWN,   Kershaw    Correctional    Institution
Officer; OFFICER LUCAS, Kershaw Correctional
Institution Officer; AMY HARDIN, Kershaw
Correctional     Institution     Officer;    R.
RICHARDSON,   SCDC   Transportation    Terminal
Correction   Officer;   OFFICER   EVANS,   SCDC
Transportation Terminal Correction Officer;
OFFICER DAVIS, SCDC Transportation Terminal
Correction Officer; MARCELE ENTZMINGER, Major;
LIEUTENANT NAS, Tiger River Correctional
Institution; HERB JOHNS, Inmate Grievance
Coordinator; RICHARD SMITH, Warden; TONYA
YATES, Clinical Counselor Lee CI; C. TYNER,
Officer; WARDEN FAULKENBERRY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Joseph F. Anderson, Jr., Chief
District Judge. (4:05-cv-02679-JFA)


Submitted: June 15, 2007                     Decided:   June 21, 2007
Before WIDENER, MICHAEL and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elridge V. Hills, Appellant Pro Se. Roy F. Laney, Nikole Deanna
Haltiwanger, Thomas Lowndes Pope, RILEY, POPE & LANEY, LLC,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Elridge V. Hills seeks to appeal the district court’s

order denying relief on his complaint brought under 42 U.S.C.

§ 1983 (2000).     We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

December 28, 2006.   The notice of appeal was filed on February 9,

2007.   Because Hills failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                - 3 -